CALOGERO, Justice,
concurring.
The appropriate appeal bond, if any is warranted, should be no more than that set originally in the district court. (Plaintiffs do not complain of the $10,000 bond.) I do not, however, consider the appeal a suspen-sive one inasmuch as the appeal in this case does not suspend the effect of or the execution of an appealable order or judgment (La.C.C.P. art. 2123). The judgment from which appeal has been taken in this case simply dismissed with prejudice plaintiff/relator’s petition.